Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00627-CV
____________
 
ANA ESPINO, Appellant
 
V.
 
FULLENWEIDER WILHITE, Appellee
 

 
On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 07FD1944A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 13, 2010.  On November 17, 2010, the
parties filed a motion to dismiss the appeal because the parties have reached
an agreement to resolve this matter.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Brown.